Citation Nr: 1501707	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  06-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for hypertension.  

[Other issues, in which the Veteran has another representative, are being addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2004 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As explained in the Introduction to the Board's December 2013 decision and remand, the Board has concluded that the December 2004 rating decision was the first decision in which the AOJ denied service connection for hypertension and that issue, rather than the question of reopening a previously denied claim, is properly on appeal to the Board from the December 2004 decision.  The other issues that are the subject of the instant Board decision were adjudicated in the December 2009 decision.  

In June 2000, the Board issued a decision denying claims for increased ratings for the Veteran's bilateral knee disabilities and for service connection for left arm cancer; and remanding four other issues for additional development (the remanded issues remain on appeal).  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which vacated the decision with regard to the denials, and remanded the claim to the Board for action consistent with a joint motion for remand (JMR).  The attorney who represented the Veteran before the Court has retained representation rights with regard to the issues that were appealed, as well as to TDIU, but does not represent the Veteran with regard to the captioned issues in this decision.  As such, the issues on which the Veteran is represented by a private attorney must therefore be addressed in a separate Board decision.  

In February 1999, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board many years ago.  In August 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran or his representative in this decision.  However, the Veteran's private attorney, who is representing him with respect to several other issues, indicated in October 2012 that the Veteran did not want another hearing.  The undersigned has read the hearing transcript.     

In January 1996, the Veteran testified at the RO before a Hearing Officer.  A transcript of that hearing is associated with the Veteran's claims file.  

In December 2013, the Board remanded the issues now before it to the Agency of Original Jurisdiction (AOJ) for additional development.  That development completed as to the diabetes mellitus and hypertension issues, those issues have properly been returned to the Board.  

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had diabetes mellitus at any time contemporaneous to when he filed his claim of entitlement to service connection or since.  

2.  The Veteran's current hypertension did not have onset during his active service, did not manifest within one year of separation from active service, and is not etiologically related to his active service. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Similarly, service connection will be presumed for certain diseases if a veteran was exposed an herbicide agent during active service, to include Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  The Veteran's DD 214 establishes that served in the Republic of Vietnam during period that allows for the presumption that he was exposed to Agent Orange.  Diabetes mellitus is a disease for which the presumption of service connection is presumed; hypertension is not.  38 C.F.R. § 3.309(e).   

Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus.  In a February 2009 statement, he stated that he had been exposed to herbicides in Vietnam from 1967-1971 and that he continued to receive care for this condition at VA from 2005 to the present.  

The Veteran's claim was denied as it was concluded that he did not actually have diabetes mellitus.  

There have been several suggestions in the Veteran's VA treatment records that he does, in fact, now have diabetes mellitus.  For example, in October 2008, a VA internist indicated that the Veteran had a diagnosis of diabetes mellitus, but did not have any HGB A1C results for the previous year.  It was noted that there were no foot abnormalities on the diabetic foot examination.  In a January 2009 VA treatment record, diabetes mellitus was listed as one of the Veteran's problems.  

In April 2009, the Veteran was seen for a neurological appointment.  It was noted that he had a history of borderline diabetes mellitus that was controlled by diet (elevated blood sugar had first been noted in approximately 2000).  The neurological examination was unremarkable and it was noted that the Veteran's random glucoses were within normal limits.  His Hgb A1C was 5.9 which is also below a diabetic level.  The diagnosis was r/o peripheral neuropathy secondary to diabetes mellitus, ETOH, other etiologies.

In a May 2009 statement, a physician wrote that the Veteran was in combat in Vietnam and was exposed to Agent Orange and other toxic substances.  He stated that the Veteran had diabetes mellitus, and asserted that the Veteran needed to be service connected for that condition.  Yet, a review of all laboratory findings as recent as October 2009 shows that the Veteran's glucose levels were within normal limits.

In June 2010, the assistant chief of medical services at a VA medical center noted the conflict in the record as to whether the Veteran had diabetes mellitus.  He wrote diabetes mellitus type II vs. IGT, noting no prescription in the chart and that A1C and glucose levels were ok.  However, it does not appear that he actually reached a conclusion as to whether the Veteran had diabetes mellitus.  

Given the state of the evidence, the Board remanded this issue in December 2012 for an expert medical opinion.  VA afforded the Veteran the examination in March 2013.  The examiner indicated that she had reviewed the Veteran's medical records.  The examiner explained that the Veteran does not have diabetes mellitus.  She explained that the Veteran has no HgbAlc value at or above 6.5 percent since 2008 and he has no non-fasting blood sugar above 200, and he has no fasting blood sugar at or above 126.  The examiner explained that the Veteran did have blood sugars of 127 in 2003 and 129 in 2004, but that these were clearly not done in a fasting state.  The examiner went on to explain that there is no diagnosis of diabetes in his VA medical records, nor has he been prescribed insulin or oral medications.  

The Board finds this to be the most probative evidence of record on the issue of whether the Veteran has had diabetes mellitus.  This is because the opinion includes a well-reasoned and clear rationale for the conclusion reached and is based on expert evaluation of the pertinent evidence. The Veteran's report that he has diabetes (presumably that he had been told so by a physician) and the May 2009 physician's statements are not as probative as the March 2013 opinion.  This is because the Veteran's statement and the May 2009 statement do not include an explanation as to how it was determined that he has diabetes mellitus while the March 2013 opinion is well supported with an explanation as to why he has not had diabetes mellitus.  

Simply stated, while there are indications of this possible problem in the record, the best evidence in this case clearly reveals that the Veteran does not have this problem, and did not have this problem at any point during the appeal period.

To the extent that the Veteran seeks to provide his own opinion that he has diabetes mellitus such evidence is not competent evidence.  This is because, as is clear from the March 2013 opinion, whether someone has diabetes mellitus is determined by the results of specific testing and interpretation by a medical professional.  The Veteran has not provided evidence of such testing or evidence of any medical expertise.  

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran has had diabetes mellitus at any time relevant to this appeal.  The first element of service connection is therefore not met.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   
      
      Hypertension

The Veteran testified at a RO hearing in January 1996 that he first became aware that he had hypertension after service when he was having his first examination with VA.  He stated that he was initially told to watch what he ate.  He reported being put on medication for hypertension around 1991.  

At a Board hearing in February 1999, the Veteran testified that during service he had his blood pressure checked after a run, and was reportedly told it was a little elevated.  

Service treatment records show that in February 1973 the Veteran's blood pressure was 114/78; in June 1980 the Veteran's blood pressure was 130/80; in August 1980, the Veteran had a blood pressure of 102/72.  In June 1981 at a medical screening, it was noted that the Veteran had not had any significant deviation from normal blood pressure.  In October 1982, the Veteran's blood pressure was 120/90 when he was seen for chest pain for the previous three weeks.  However, on a medical history survey completed in conjunction with his separation physical in April 1985, the Veteran specifically denied having ever had high blood pressure.  At the separation physical his blood pressure was 108/78.

Several years after service, in January 1988, the Veteran was seen at a VA examination where he complained of high blood pressure.  Five blood pressure readings were taken (134/92, 128/90, 142/110, 138/100, and 128/100).  However, hypertension was not specifically diagnosed.

Because it appears that the Veteran had elevated blood pressure on several occasions in service, and elevated blood pressure at his first post-service VA examination, the Board remanded this issue to the AOJ in December 2012 to obtain an expert medical opinion.  

In December 2013, VA examined the Veteran with regard to his hypertension claim.  The examiner indicated that the Veteran had been diagnosed with hypertension as of 1993 and that he takes medication to control his hypertension.  The examiner offered a medical opinion that it is less likely than not that his hypertension is due to his active service.  The examiner provided a compelling rationale for his conclusion as follows:

It is the examiner's opinion that there is insufficient evidence to support a direct nexus between the veteran's current hypertension condition with his military service.  [P]er review of his STRs, an in-service diagnosis of hypertension was not evident.  [S]imilarly, a review of all the blood pressure readings while in-service does not meet criteria for the diagnosis of hypertension.  [O]bjective evidence to support a hypertension condition existed while in-service or within one year of his separation/retirement date is lacking.  [A]dditionally, according to the retirement Report of Medical Examination dated in April 1985, the veteran's blood pressure was documented as being 108/78.  [L]astly, the veteran marked "no" to the question of whether he had high blood pressure on his retirement Report of medical History dated in April 1985.  [T]herefore, it is the examiner's opinion that the veteran's current hypertension condition was less likely than not related to or due to his military service.  

The examiner indicated, and it is clear from the opinion, that she reviewed the claims file.  Her explanation is more than adequate to support her conclusion as to the nexus between the Veteran's current hypertension and his active service.  It is the most probative evidence of record as to a nexus between the Veteran's hypertension and his active service.  

In argument received in October 2014, the Veteran's representative contended that the VA examination report did not include discussion of the 2010 Institute of Medicine Agent Orange Update, providing a plausible link between Agent Orange and diabetes mellitus type II.  

From the remainder of the argument it is clear that the representative was referring to the 2010 Agent Orange Update that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  

The Board finds that this argument as to the adequacy of the examination is not persuasive.  The argument is based on suggestive and limited exposure of an association between Agent Orange and hypertension.  It is not required that an examiner discuss every possibility of an association published in any study.  There is no competent evidence of record that the Veteran's hypertension is related to exposure to Agent Orange during service.  Neither the Veteran nor the Veteran's representative has demonstrated expertise in the etiology of hypertension or whether it is caused by exposure to environmental hazards.  Whether hypertension is actually caused by exposure to anything is a complex question not amenable to a competent opinion based on personal observation or other non-expert opinion.  This is clear from the well-known history of numerous studies by scientists and physicians as to the diseases that are caused by or associated with exposure to Agent Orange.  As such, the opinions of the Veteran and his representative are not competent evidence as to a link between exposure to Agent Orange during service and the Veteran's hypertension.  More importantly, these lay views due not provide a reasonable basis under Veteran's Law to obtain another VA opinion on this issue, beyond the many medical examinations already undertaken in the case for a Veteran who is now at 100% for his PTSD. 

Because the most probative evidence of record shows that the Veteran's hypertension is not related to his active service, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in April, June, and November 2009 as to the diabetes mellitus claim.  It provided adequate notice in an August 2004 letter as to the hypertension letter.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided adequate examinations as to the diabetes mellitus and hypertension issues in March 2013 and December 2013, respectively.  There has been substantial compliance with the Board's December 2012 Remand as to these issues.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.  

Entitlement to service connection for hypertension is denied.  


REMAND

The Veteran is seeking service connection for peripheral neuropathy of all extremities.  These issues must again be remanded to the AOJ because there has not been substantial compliance with the Board's December 2012 Remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2009, the Veteran was seen for a neurological appointment.  The Veteran stated that he had approximately a 10 year history of burning/tingling sensation in his toes and feet.  The neurological examination was unremarkable.  The diagnosed was r/o peripheral neuropathy secondary to diabetes mellitus, ETOH, other etiologies.

In a May 2009 statement, a doctor wrote that the Veteran was in combat in Vietnam and was exposed to Agent Orange and other toxic substances.  He stated that the Veteran had diabetes mellitus and peripheral neuropathy, and asserted that the Veteran needed to be service connected disabilities for both conditions.  

With regard to peripheral neuropathy, the Veteran filed a claim for vascular leg problems in December 1987, and at a VA examination in January 1988, he reported having experienced swelling in his legs and thighs since 1985.

A VA Form 21-4138 Statement in Support of Claim dated May 14, 2009 from Dr. "M.F." asserted that the Veteran had peripheral neuropathy, and VA treatment records include complaints of burning and tingling sensations in the extremities.  A neurology outpatient note dated August 5, 2009 stated rule out peripheral neuropathy secondary to diabetes mellitus, type II.  

In June 2010, the assistant chief of medical services at a VA medical center noted that the Veteran had confirmed peripheral neuropathy, secondary to alcohol use.  He stated that it was unclear if impaired glucose tolerance (if the Veteran had it) impacted the peripheral neuropathy.
 
As such, it is unclear whether the Veteran has peripheral neuropathy, and if so, whether it is related to his presumed herbicide exposure during service or to some other cause such as alcohol abuse. 

In the December 2012 Remand, the Board directed that VA provide an examination with regard to the peripheral neuropathy claims.  The Board specifically directed as follows:  

The examiner should determine whether the Veteran has peripheral neuropathy in any extremity, and, if so whether it is at least as likely as not (50 percent or greater) that the peripheral neuropathy either began during or was otherwise caused by the Veteran's military service; or whether it is secondary to either alcohol abuse or diabetes mellitus.:  

The examination(s) provided following the Remand addressed diabetes mellitus and hypertension but there is no opinion as to peripheral neuropathy.  Although the Board has determined that service connection is not warranted for diabetes mellitus, that does not render the requested opinion of whether the Veteran has peripheral neuropathy and if so, if it began during the Veteran's active service or was otherwise caused by his active service (in other words his back disability).

Beyond the above, in light of the finding of the undersigned in the other Board decision in this case, and the fact that the Veteran is already at 100% for his PTSD, it is suggested that the Veteran consider, in consultation with his representative, withdrawing all remaining claims, in writing.  Unless this is done, in light of the litigation in this case, under the law the Board must continue the adjudication of the remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address his claims for service connection for peripheral neuropathy.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.
 
The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran has peripheral neuropathy in any extremity, and, if so whether it is at least as likely as not (50 percent or greater) that the peripheral neuropathy either began during or was otherwise caused by the Veteran's military service (including exposure to Agent Orange during service) and whether it is secondary to alcohol abuse.  The examiner must provide a complete rationale for any conclusions reached.  It is noted that, if the examiner determines that Agent Orange did not cause the Veteran's peripheral neuropathy, a mere reference to the fact that peripheral neuropathy (other than early onset peripheral neuropathy) is not on the list of diseases subject to presumptive service connection based on exposure to Agent Orange is not adequate.  Rather, the examiner must address actual causation.  

2.  Then readjudicate the peripheral neuropathy claims that are the subject of this Remand.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


